OPINION — AG — (1) WE FEEL THAT SENATE BILL NO. 72 DOES NOT VIOLATE THE OKLAHOMA CONSTITUTION MERELY BECAUSE IT CONTAINS A CRIMINAL PENALTY. THE ENTIRE ACT RELATES BROADLY TO THE CORPORATION COMMISSION. (2)  WE FEEL  THE NAMED EMPLOYEES COULD ACCEPT PAYMENT FOR SERVICES RENDERED PRIOR TO THE EFFECTIVE DATE OF THE ACT. SUCH NAMED EMPLOYEES COULD NOT COMPLETE ANY CASE WHICH THEY HAD ACCEPTED PRIOR TO THE EFFECTIVE DATE OF THE ACT UNLESS THE SERVICE BE PERFORMED GRATUITOUSLY. THESE NAMED EMPLOYEES SHOULD COLLECT WHAT IS DUE FOR SERVICE ALREADY PERFORMED AND TERMINATE THE EMPLOYMENT AT THE EFFECTIVE DATE OF SENATE BILL NO. 72. CITE:  ARTICLE V, SECTION 57, ARTICLE V, SECTION 59 /(W. J. MONROE) FILENAME: m0000975 SENATOR JIMMY BIRDSONG ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 26, 1967 OPINION — AG — (1) WE FEEL THAT SENATE BILL NO. 72 DOES NOT VIOLATE THE OKLAHOMA CONSTITUTION MERELY BECAUSE IT CONTAINS A CRIMINAL PENALTY. THE ENTIRE ACT RELATES BROADLY TO THE CORPORATION COMMISSION. (2)  WE FEEL  THE NAMED EMPLOYEES COULD ACCEPT PAYMENT FOR SERVICES RENDERED PRIOR TO THE EFFECTIVE DATE OF THE ACT. SUCH NAMED EMPLOYEES COULD NOT COMPLETE ANY CASE WHICH THEY HAD ACCEPTED PRIOR TO THE EFFECTIVE DATE OF THE ACT UNLESS THE SERVICE BE PERFORMED GRATUITOUSLY. THESE NAMED EMPLOYEES SHOULD COLLECT WHAT IS DUE FOR SERVICE ALREADY PERFORMED AND TERMINATE THE EMPLOYMENT AT THE EFFECTIVE DATE OF SENATE BILL NO. 72. CITE:  ARTICLE V, SECTION 57, ARTICLE V, SECTION 59 /(W. J. MONROE)